I concur. There seems to be a slight implication in the opinion that had the evidence shown that the defendant had his eyes taken from the road because of the thought that the patrolman's car was trying to pass and because of that fact had lost control of his car "to such an extent that he was unable to turn to the left" and avoid the accident, the jury would have had to find him not guilty. In measuring defendant's criminal responsibility for the accident the jury is entitled to take into account all the circumstances surrounding the accident. Even had the defendant lost control of his car because of the reasons above stated, such loss of control might itself have been due to driving in such fashion as to show a marked disregard for the safety of others. The matter would still be for the jury. The evidence in this case was clearly sufficient to have justified the jury *Page 74 
in finding defendant guilty of involuntary manslaughter. There have been more flagrant cases of recklessness, but in many cases where there was less, drivers have been found guilty.
In ruling on a motion to take a criminal case from the jury, the court must give the benefit of all reasonable inferences and intendments to the state. It is contended that because the trial court had the opportunity to note the demeanor of the witnesses some weight, independently of the record,             8 should be given to his judgment dismissing the action. This is not the law. Before the trial court can tell the jury that it cannot consider the testimony of a particular witness it must appear from the record that it was so untrustworthy that no reasonable man could have given it any weight. And only if an essential element of the state's case is based entirely on such evidence could the court withdraw the case from the jury. Where inferences and conclusions may reasonably be drawn from the testimony which would support a verdict of guilty, we cannot indulge the trial court the luxury of presuming independently of the record that the demeanor of the witnesses was such that it nullified such inferences and conclusions. To do so would bring to a standstill any review by this court of the question of whether reasonable men could draw from the evidence a conclusion of guilt. Upon dismissal of a criminal case the answer would always be that within the breast of the trial court resided knowledge not revealed by the record that the witnesses were so untrustworthy as to overcome any inference of guilt which could be drawn from the record itself. The rule which must be applied upon a motion to dismiss a criminal case is that all reasonable inferences are to be taken in favor of the state, and only if the record itself reveals that no reasonable man could draw an inference of guilt therefrom is the trial court justified in taking the case from the jury. No such situation is revealed by this record.
So important is it that the above be understood and that there be no confusion regarding it that it may perhaps pay *Page 75 
to resort again to first principles. It is common place in our system of jurisprudence that the court decides only questions of law and the jury questions of fact. Each           9 has its judging functions and each is an equally important department of the judicial institution we call the court. Neither is supposed to trespass in the province of the other. This is so fundamental that no authority need be cited for it. In this case it is requisite that we determine the line separating the functions of each. Ordinarily we say that it is for the jury and not the court to "weigh" the evidence. That means that where there is any substantial evidence to go to the jury in favor of both sides it must go to the jury so that the jury may put all the evidence for one party on one scale and balance it against the evidence for the other party placed on the other scale. The ultimate purpose of introducing testimony is to bring to the fact-finder the truest and clearest picture of the events which happened outside of the court room and which form the subject of the inquiry. This involves not only an assay of the probative force of the testimony as it comes from the witness, but an assay of the credibility of the witness as an instrumentality for the registering, remembering and transmitting sense impressions of the event to the fact-finders. The jury must, therefore, not only weigh the evidence of one party as against that of the other but must appraise the testimony of each witness of each party in relation to the testimony of other witnesses of that party and of the other party. The testimony of each witness as to any material fact is an illuminating light which bears on the testimony of any other witness to that fact and either accentuates, detracts or modifies or nullifies it or is accentuated, detracted from, modified or nullified by such other testimony. And not only does the probative force of any testimony depend on its nature and content, but as said before, on the credibility of that witness as an instrument to observe and convey. That in turn depends on his opportunities for observing, his capacity for accurately registering and retaining his impression, *Page 76 
his ability to translate and express into words his retained sense impressions, his desires to accurately do so as influenced by his motives and his general sincerity and truth telling habits. All these things must be judged by the fact-finder. Judgment as respects the reliability of the witness as a good or bad instrumentality for recording, retaining and relaying sense impressions largely depends on the demeanor of the witness and the intrinsic credibility of the testimony he gives in relation to other testimony. If, for instance, one witness gave as his opinion that a car was going 150 miles an hour his ability to judge speed would be sorely doubted even though he were sincere and candid. All this is involved in weighing the evidence in order to get a vector addition of the testimony of each party before it is balanced against the vector addition of the testimony of the opposing party.
The judge has very little to do with this process. He determines whether offered testimony has any probative force, i.e., whether it tends to prove or disprove an element of the case and according to that judgment he admits or rejects it. Once admitted it is for the jury. See for          10 example, Coleman v. Commonwealth, 25 Grat. 865, 23 Am. Rep. 711, wherein the Court of Appeals of Virginia held that it was a question for the judge whether or not the testimony of a lunatic should be admitted, but once admitted, the weight to be given such testimony was exclusively for the jury.
There are, of course; situations under which the case should not be submitted to a jury. One of these would be where there was no substantial evidence (and that does not mean a substantial amount of evidence but substantial in the sense of having substance). Perhaps also in the rare case where     11, 12 there can be no doubt that testimony of all witnesses as to one or more essential elements in the case appears from the record to be so inherently improbable that no reasonable man could give weight to it the case could be taken from the jury. See Jeannerette v. Taylor, 2 Cal. App. 2d 568, 38 P.2d 831. *Page 77 
But "mere contradictions of the testimony of a witness will not suffice to constitute inherent improbability or to destroy its weight" so as to justify a court in disregarding such testimony.Sanborn v. Sanborn, 3 Cal. App. 2d 437, 39 P.2d 830, 831. See also Goldsmith v. Kingsford, 92 N.H. 442, 32 A.2d 810. Perhaps in the case where there is a mountain of evidence on one side as against a molehill on the other all of equal quality as shown by the record so that no jury of reasonable men could determine otherwise than for the preponderance the case might be taken from the jury, but the preponderance would have to be overwhelming. Also in criminal cases the case may be taken from the jury where it can be said beyond doubt that no reasonable men could find the defendant guilty without entertaining a reasonable doubt.
It is clear from the cases, however, that in none of the circumstances set forth above may the court take into consideration the demeanor of witnesses. In Lances'            13Estate, 216 Cal. 397, 14 P.2d 768, 769, the Supreme Court of California ruled that
"the function of the trial court on a motion for a directed verdict is analogous to and practically the same as that of a reviewing court in determining, on appeal, whether there is evidence in the record of sufficient substance to support a verdict. Although the trial court may weigh the evidence and judge of the credibility of the witnesses on a motion for a new trial, it may not do so on a motion for a directed verdict."
Such has been the holding of common law courts for so long that it must be considered fundamental to our system of jurisprudence where the judge and the jury each plays the proper role. See Estate of Flood, 217 Cal. 763, 21 P.2d 579; Cash v.Los Angeles Ry. Corp., 6 Cal. App. 2d 738, 45 P.2d 280; LakeCounty v. Mass. Bonding  Ins. Co., 5 Cir., 75 F.2d 6; Dupea
v. City of Seattle, 20 Wash. 2d 285, 147 P.2d 272; NationalBank of Virginia v. Mills, 99 N.Y. 656, 2 N.E. 27; State v.Williams, 47 N.C. 257; Pierce v. Selleck, 18 Conn. 321;Parsons v. Hugg, 41 Me. 410 *Page 78 
; Newcomb v. State, 37 Miss. 383. Therefore, no weight should or can be given to the fact that the trial judge saw the witnesses in this case. All inferences were to be taken in favor of the state and the credibility of the witnesses could not be considered by the trial judge. The instant case does not present a situation which comes within a stone's throw of any of the situations mentioned above under which the court could take the case from the jury. The evidence, when reviewed most favorably to the state, would clearly support a conviction.
In determining whether or not a case is to go to the jury, the trial judge has no discretion. If the evidence falls into one of the above enumerated categories the judge should not submit it to the jury. If the evidence under any reasonable interpretation would sustain a verdict of guilty, the          14 judge is required to let the case go to the jury. The question is the same approached from different directions whether the case is submitted when it should not have been, or whether it was not submitted when it should have been. Upon motion for a new trial the court may
"review the evidence, consider its weight and the credibility of witnesses, and grant a new trial, if satisfied that there is a marked and clear preponderance of the evidence against the verdict." Valiotis v. Utah Apex Mining Co., 55 Utah 151,184 P. 802, 807.
But it should not review the evidence and consider the credibility of witnesses before then. See cases last cited above.
Taking the evidence most favorably to the state the jury could have reasonably concluded that the defendant was driving in an area where it should have been anticipated that people might be walking; that he approached this area at an excessive rate of speed; that he was not keeping a proper lookout for pedestrians walking on the shoulder of the road; that his swerving over to the right and hitting them was because of his failure to keep a proper lookout *Page 79 
or failure to properly guide his car or keep it under control or both; and that such conduct as a whole constituted driving in marked disregard for the safety of others.
It has been argued that the officers could not possibly have been correct in their estimate that the defendant was driving 60 miles per hour. This argument is based on a consideration of the distances involved together with the time it would have taken a car traveling 60 miles per hour to traverse said distances. But it should be noted that any meticulous analysis of the evidence to uncover a flaw in the officers' testimony regarding speed may be completely nullified by the jury's conclusion that the officers were substantially correct about speed but in error as to distances. Such inferences are for the jury and show the futility of members of this court choosing one inference or conclusion as against another. While some of the distances around the point of impact and the overall distance traversed by the two cars could have been measured with accuracy, distance between the two moving cars at any point along the highway could not have been measured. They are and necessarily must have been estimates and the officers themselves clearly so stated time and again.
For example, in the answer to a question as to how far the defendant was ahead of the officers when the officers straightened their "car out going in a southerly direction Highway 91," Beardall answered
"Oh, I would say he was two or three hundred feet, such a matter."
"Q. We would like it a little more accurately, if you will give us the * * * A. I don't believe I could give it to you more accurately."
And again in questioning Evans, the question was put:
"Q. Now, what is the fartherest distance, in your judgment, that that car was ahead of you before the accident occurred? A. Oh, it is all estimation: I would say as high as six hundred feet.
"Q. Could it have been six hundred feet ahead of you? A. Five or six hundred." *Page 80 
The record is replete with such testimony. Too, the police car was equipped with a speedometer which the officers state showed that the defendant's car was going 60 miles per hour. A jury could equally well believe that the officers misread the measurements as they could believe that they misread the speedometer, or it could have concluded that the officers were in error as to both.
Aside from this, there is direct testimony that the defendant approached the intersection at what appeared to the officers to be a high rate of speed. These officers attempted to overtake the car and thus had further opportunity to observe whether or not defendant was speeding. Thus even if it were conceded that the defendant was not for the full half mile involved traveling 60 miles per hour, there certainly is evidence from which the jury could have found excessive speed.
There is some argument to the effect that the defendant was keeping a proper lookout and some intimation that the officers came alongside and crowded him into the pedestrians. But the inferences are the other way. The fact that defendant hit the pedestrians, if not explained, would itself justify an inference that he was not keeping a proper lookout. The attempt to explain the collision by arguing that the officers crowded him into the pedestrians in effect asserts that the jury, if it acted reasonably, would have been compelled to so conclude. The only intimation in the entire record that the officers were crowding the defendant is the statement by witness Beardall that
"as we pulled up right close to the car, oh, I imagine we hadn't got started to pull him off, then up came a cloud of dust."
Far from the jury being compelled from this to conclude that Beardall had started to crowd the defendant from the highway it could have concluded from the record that the officers had not yet caught up to the defendant's car. Regarding the position of the officers' car Beardall testified that it was 150 feet behind the defendant's car when the *Page 81 
dust arose; that when the defendant was twenty to thirty feet farther along the highway the officers' car was 100 feet behind; and that the officers' car was 150 feet behind at the point of impact. Since it was night the officers could hardly have seen the cloud of dust had the dust not been within the focus of the headlights of their car. Moreover, if the officers' car was crowding the defendant's car by a gradual cutting in at the front left corner, which is about the only way it could "pull him off the highway," it might be difficult to see how the Thatcher car could have made that serpentine movement back and forth across the road without colliding with the officers' car. And if the officers were cutting in on Thatcher is it not probable that Thatcher would have applied the brakes leaving skid marks? The inference seems not only reasonable but rather compelling that the Thatcher car after the impact with the pedestrians careened back and forth across the road and came to rest and that the officers then passed him, turned around and returned to the scene of the accident. But I am indulging in mental process which befit jurymen. Certainly from the evidence the jury could have concluded that the officers had not started to pull defendant off the highway but were merely pursuing him with that intention; that defendant struck and killed the pedestrians because he was not keeping a proper lookout although he should have anticipated the presence of pedestrians in that vicinity.
McDONOUGH and WADE, JJ., concur with Judge COWLEY and also with Mr. Justice WOLFE.